Citation Nr: 1414638	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-10 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The appellant served in the Kentucky Army National Guard from February 1975 to February 1984.  He served several periods of active duty for training and inactive duty training.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the appellant's claim for service connection for hearing loss in the right ear.  The Board remanded the appellant's claim in July 2012 for further notification, evidentiary development, and adjudication.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to request additional medical records from the appellant, seek records of his dates of service as well any additional service treatment and personnel records, and then re-adjudicate the claim.  The AOJ sent a letter requesting that the appellant submit any additional relevant evidence, to which he did not respond, and sought the requested records from the Adjutant General of the Kentucky Army National Guard.  The AOJ then issued the appellant a supplemental statement of the case (SSOC) in April 2013, in which it again denied the claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The appellant's current hearing loss in the right ear is not attributable to military service.



CONCLUSION OF LAW

The appellant does not have hearing loss in the right ear that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.

In this respect, through June 2010 and July 2012 notice letters, the appellant received notice of the information and evidence needed to substantiate the claim on appeal.  Thereafter, the appellant was afforded the opportunity to respond.  Hence, the Board finds that the appellant has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the June 2010 and July 2012 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the appellant that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the appellant identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned June 2010 and July 2012 notice letters.  In addition, the appellant was provided notice regarding an award of an effective date or rating criteria in the June 2010 and July 2012 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  To that end, the Board notes initially that review of the appellant's claims file reflects that a response to the AOJ's multiple requests for records stated that his service treatment records were largely unavailable.  In addition, records of the appellant's post-service treatment with private treatment providers have been associated with the claims file.  Records of the appellant's award of Social Security Administration (SSA) benefits have also been associated with the claims file.  The appellant also underwent VA examination in March 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on audiological examination as well as consideration of the medical records in the claims file and the appellant's history.  The opinions address all of the pertinent evidence of record, to include statements given by the appellant at the time of the examination, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim has been met.  38 C.F.R. § 3.159(c)(4).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  "Active military service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  If an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent or more during the one-year period following a veteran's separation from qualifying service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and current disability.  The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Here, the appellant contends that he experiences hearing loss in his right ear that is attributable to noise exposure he incurred while serving in the National Guard, and in particular to "demolition training" in which he was engaged in 1983.  

First, the Board notes that VA audiology examination conducted in March 2013 shows a current hearing loss disability in the right ear for VA purposes.  38 C.F.R. § 3.385.  

Relevant medical evidence consists of the appellant's available service treatment records as well as the reports of VA audiological examination conducted in March 2013 and records of a private right ear surgery in 1984.  A review of the extant service treatment records does not reveal that the appellant complained of or was treated for any problems with hearing acuity during any period of service.  Although his service treatment records are largely unavailable, reports of medical examination conducted in January 1979 and December 1982 reflect normal hearing for VA purposes in the right ear.  Similarly, on medical history reports conducted in February 1975 and January 1979, the appellant responded "No" when asked if he experienced any hearing loss.  (The Board notes that VA has heightened duties when an appellant's service treatment records have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).)

Post-service evidence consists of the report of a VA audiological examination conducted in March 2013 as well as records of surgery the appellant had on his right ear in February 1984.  Reports from the February 1984 surgery indicate that the appellant underwent a right ossicular chain reconstruction with removal of cholesteatoma and noted that he had had a right tympanoplasty in August 1983, which had healed properly but had caused persistent conductive hearing loss in the right ear.  The February 1984 treatment notes indicate that the appellant had a "long history of otitis media" on the right.  

A VA examination was provided to the appellant in March 2013.  Report of that examination reflects that the appellant reported having been exposed to noise while serving in the National Guard, including to monthly demolition blasts that he claimed caused acoustic trauma.  He also stated that he had had an "ear infection" in 1983 that required surgery on the right ear.  The appellant also reported post-service occupational noise exposure, in the form of factory work, and stated that he had noted problems with his hearing acuity since the surgery.  Following audiometric testing, the examiner diagnosed the appellant with both conductive and sensorineural hearing loss in the right ear.  She opined, however, that the hearing loss was less likely than not related to his military service.  In so finding, the examiner looked to the available service treatment records, including in particular the January 1979 and December 1982 reports of medical examination on which the appellant was found to have normal hearing acuity in the right ear.  She also noted that the surgery the appellant underwent in 1983 caused conductive hearing loss, which is not a type of hearing loss associated with noise exposure, and noted his multi-year history of occupational noise exposure.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for hearing loss in the right ear.  The Board concedes that VA examination confirms that the appellant currently suffers from hearing loss in the right ear.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, the VA examiner found no link between any current hearing loss in the right ear and the appellant's service based on the record.  Noting that the evidence did not show any hearing loss at either the January 1979 or December 1982 medical examinations but did reveal substantial post-service noise exposure, the VA examiner gave as her medical opinion that it was not at least as likely as not that any current hearing loss in the right ear was related to the appellant's service in the National Guard.  Further, the examiner acknowledged the appellant's 1983 right ear surgery but noted that it had led to conductive hearing loss, which is not a type of hearing loss associated with noise exposure.  Additionally, it should be noted that the appellant is not entitled to a presumption of service connection because he has not attained veteran status based on qualifying service.  38 C.F.R. §§ 3.307, 3.309.

Furthermore, the Board finds persuasive the absence of medical evidence showing a nexus between the appellant's service or events coincident therewith and current hearing loss in the right ear.  In that connection, the Board notes that the medical opinion submitted by the VA examiner acknowledged the appellant's complaints of in-service noise exposure but nonetheless concluded that it was less likely than not that his current right ear hearing loss was in fact due to in-service exposure to noise or otherwise related to service.  In so finding, the examiner looked to the appellant's normal hearing in the right ear on the January 1979 and December 1982 reports of medical examination in finding that any current right ear hearing loss was not likely related to service.  Rather, she found his current right ear hearing loss to be attributable to his long history of occupational noise exposure.  This evidence is not contradicted by any other medical evidence of record; there is simply no medical evidence in the record supporting a finding of an etiological relationship between the appellant's periods of service (active duty for training and inactive duty training)-including his claimed in-service exposure to noise-and his current hearing loss.

The Board acknowledges that the appellant has contended that his current hearing loss is etiologically linked to exposure to acoustic trauma he incurred while serving in the Kentucky Army National Guard.  In this regard, the Board notes that in order for the appellant's claim of service connection to be granted, the record would have to contain competent and credible evidence linking his current hearing loss to his service.  As discussed above, however, the VA examiner considered the appellant's contentions as well as the available medical evidence in specifically concluding that it was less likely than not that any current hearing loss was etiologically linked to service, including to his claimed in-service exposure to acoustic trauma.  The examiner offered a clear explanation for her opinions, relying on the appellant's medical history and the examiner's medical expertise, as well as current medical knowledge, in concluding that any connection between the appellant's currently diagnosed hearing loss in the right ear and service was doubtful.

Furthermore, as a layperson without the appropriate medical training and expertise, the appellant is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between current hearing loss and military service.  See Bostain, 11 Vet. App. at 127.  As noted above, the appellant is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  

However, relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  The VA examiner's March 2013 medical opinion, which is based on the entire record, including the appellant's own history, is that the appellant's right ear hearing loss is not at least as likely as not related to military service.  Because the VA examiner's opinions are not controverted by any other medical evidence of record, and in light of the foregoing analysis and the underlying facts, the appellant's service connection claim for hearing loss in the right ear must be denied.  The Board finds that the preponderance of the evidence is against the appellant's claim for service connection for hearing loss in the right ear.  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim of service connection, that doctrine is not helpful to the appellant.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hearing loss in the right ear is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


